 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeninsular Metal Products CorporationandInternational Union,UnitedAutomobile,Aircraftand Agricultural ImplementWorkers of America,UAW-AFL-CIO,Petitioner.Case No.-7-RC-30892. August 6,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before Iris H. Meyer, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent certain of the Employer's em-ployees at its automotive parts manufacturing plant at Ferndale,Michigan, in four separate bargaining units, as follows : An office cleri-cal unit, a plant clerical unit, a technical unit, and a professional unit.The Employer generally agrees with the Petitioner as to the appro-priateness of the first three units, but takes no unit position respect-ing the professional unit, contending only that whatever employeesthe Board finds are professional employees should be granted self-determination elections to decide whether or not they wish to beincluded in the technical unit.'The primary dispute between theparties concerns the unit placement of several individual employees,whom the Employer would exclude from the units as confidential ormanagerial employees, employees with unrelated interests, or super-visors, as the case may be, and whom the Petitioner would include.These individuals will be considered separately below.The Employer would exclude Ellen Passi and Victoria Susan fromthe office clerical unit on the ground that they are confidential em-ployees.Passi is the private secretary to the Employer's secretary-treasurer, who actively participates in labor negotiations.As sheacts in a fiduciary capacity to a member of the Employer's manage-ment who participates in the formulation, determination, and effectua-' The Employer initiallycontendsthat,as the petition does not specifically seek thetechnical or professional employees,questions concerning their representation are not inissue.As the Petitioner at the hearing made clear its changed unit position as above setforth,as the units it now seeks were in dispute at the hearing,and as the Employer hasnot claimed or shown prejudice as a result of the change in the Petitioner's unit position,we find no merit in the contention.Producers Rice Mill, Inc.,106 NLRB 119,footnote 1.116 NLRB No. 62. PENINSULAR METAL'PRODUCTS CORPORATION453tion of its labor relations policy, we find that she is a confidential em-ployee and shall exclude her from the office clerical unit.2The record.shows that Susan does not act in a confidential capacity to a man-agerial employee who formulates or administers labor relations pol-icies.We therefore find that Susan is not a confidential employee,and include her in the office clerical unit.In so holding, we find with-out merit the Employer's contention that she should be excluded merelybecause she had access to records concerning matters which havebeen, or may at some future time be, negotiated with a labor organiza-tion.3The Employer would exclude R. Penrod from the office clerical uniton the ground that he is a managerial employee.Penrod is the as-sistant director of purchases, a position which gives him completecharge of purchasing all nonproduction materials, including main-tenance items.He also schedules deliveries on purchases of steel.Asa part of his purchasing functions, he is authorized to pledge the Em-ployer's credit.We find that Penrod is a managerial employee, andwe therefore exclude him from the office clerical unit."The record is inconclusive with respect to the status of Victor Van,Ceulebroeck.Under the circumstances, we shall permit him to vote,subject to challenge.The Employer would exclude Stephen Marszalek and Neil Wardfrom the technical unit on the ground that they are managerial em-ployees.Marszalek, classified as a tool engineer, determines the qual-ity of completed dies and their suitability for the Employer's needs.Ward, classified as a process engineer, analyzes the operations re-quired for, and the cost of raw materials and tools used in, producingindividual items of the Employer's total product.The mere fact, asthe Employer contends, that their determinations affect the successor efficiency of the Employer's productive process, does not, standingalone,render them managerial employees.'Accordingly, we findthat Stephen Marszalek and Neil Ward are not managerial employees,and we therefore include them in the technical unit.The Employer would exclude Ivan Eggleston from the technicalunit on the ground that he is a managerial employee.The Petitionercontends, primarily, that he is a ,professional employee and, alternatively, that he is an office clerical employee.Eggleston performs theusual functions of a cost accountant, including charging purchasesto the proper account, making labor and materials entries, and pre-paring, but not entering, journal vouchers.He is given no discretion2 Potomac Electric Power Company,111 NLRB553, at 562.The parties agree, and wefind, that Jean Proctor and Jean Fisher,the secretaries to the president and the director ofindustrial relations,respectively,should be excluded from the unit as confidentialemployees.8 Potomac Electric Power Company,supra,at 563.4American Lithofold Corporation,107 NLRB 1061 (McGinnis).5WestinghouseElectric Corporation,113 NLRB 337. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespecting questionable entries, such entries being subject to final de-termination by the Employer's treasurer.He makes no decisionsaffecting, or connected with, the Employer's income-tax matters andhas no familiarity with income-tax law.He has no college educa-tion, is not a certified public accountant, and has never engaged inpublic accounting.His duties include the settlement of claims aris-ing out of the termination of various contracts, in the course of whichhe calculates a fair termination charge and negotiates directly withthe customer respecting final settlement of the Employer's terminationclaim.These negotiations are subject to the approval of the Em-ployer's secretary-treasurer.We do not agree with the Employerthat Eggleston's authority to negotiate in behalf of the Employer andto commit the Employer renders him a managerial employee, in viewof the restrictions placed on his exercise of such authority."Nor dowe agree with the Employer, alternatively, that Eggleston is a tech-nical employee, as the evidence does not indicate that he possesses anyof the usual background or attributes of a technical employee, but onthe contrary clearly indicates that he is a cost accountant-a classifica-tion which the Board customarily includes in office clerical units.TWe further find without merit the Petitioner's contention that Eggles-ton is a professional employee, as the evidence shows that he lacks therequisite background of professional training and performs none ofthe usual functions of a professional employee as defined in the Act."Under these circumstances, we include Eggleston in the office clericalunit.The Employer would exclude Hattie Wills from the office clericalunit as a supervisor.Mrs. Wills works in the general accounting de-partment under the office manager and is in charge of the Employer'spayroll department.She has 3 regular employees and 1 part-time em-ployee in her department, whose work she assigns and directs.Sheand the employees in her charge appear to work as a team, requiring aminimum of direction.On the other hand, she is responsible for theperformance of her department, she has had considerablymore expe-rience in her department than the other employees, and she is paid sub-stantially more.Although she lacks the direct authority to hire anddischarge or effectuate changes in employees' status, she would, ifcalled upon, make recommendations concerning the performance ofthe employees in her charge, and her recommendations would be givenconsiderable weight.Under these circumstances, and in view of thefact that Mrs. Wills appears to exercise sole control over her depart-ment, apart from the office manager who exercises general control overall of the office employees, we find that she is in a position of respon-8 American Broadcasting Company,107 NLRB 74, at 79.4 Federal Telecommunication Laboratories,Inc.,92 NLRB 1395, at 1400.8The Fair Department Store,107 NLRB 1501. PENINSULAR METAL PRODUCTS CORPORATION455sible direction, and we shall accordingly exclude her from the officeclerical unit as a supervisor.The Employer would exclude Marlow Helmick from the plantclerical unit as a supervisor.The Employer operates a productionplanning and shipping office, under one manager. The shipping endof the office is in the charge of a foreman, who is responsible to themanager and who the parties agree is a supervisor.Helmick, who isalso directly responsible to the manager, and who also performs workof a production planning nature, is primarily engaged in work at theshipping dock.His hours somewhat overlap those of the first shift,and when that shift leaves at 3: 30 p. m., he takes over the operationof the shipping dock.As the second shift is currently down, Helmick'sjob after 3: 30 p. m. is to keep the dock available for handling extrabusiness and to clean up unfinished matters left over from the firstshift.At such times he directs the activities of a fluctuating groupof 1 or 2 plant clerical employees and an undisclosed number oftruckers, and his primary function is to preserve the status quo at theshipping dock after the shipping foreman leaves it.Helmick's powerof direction does not include the exercise of any of the shipping fore-man's admitted supervisory powers. In view of the routine nature ofhis direction, we find that Marlow Helmick is not a supervisor as de-fined in the Act, and we shall therefore include him in the plantclerical unit.1°The Employer would exclude Mary I. Morrison from any unit ofprofessional employees which the Board might establish, on the groundthat, although admittedly a professional employee, she is also a su-pervisor as defined in the Act. The Petitioner would include her inits proposed professional unit.Morrison, a registered nurse, has re-cently been advised by the Employer's personnel director that she isto consider herself as supervisor of, and as being in charge of, theEmployer's medical department. In addition to her usual duties asnurse, she is empowered to interview applicants and, within wagelimits fixed by the Employer's personnel director, to negotiate for thehire of, and to hire, nurses.Her duties include the ordering of hos-pital supplies.Until recently she has had one assistant, Mary AnnKotovitch, who is currently in indefinite layoff status.As she is re-sponsible for the conduct of her department and is permitted to exer-cise discretion in the hire of employees, we find, notwithstanding thatshe is currently without the services of an assistant, that Mary I.Morrison is a supervisor as defined in the Act, and therefore not eli-gible for inclusion in a professional or other bargaining unit."With respect to Mary Ann Kotovitch, Morrison's assistant, who,as already indicated, has been laid off, the Employer, beyond merely9 Scharco Manufacturing Corp.112 NLRB 1519.Piet Brothers,109 NLRB 894.n Houston Terminal Warehouse&Cold Storage Company,107 NLRB 290. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDstating that she is subject to recall, was unable to state with any de-gree of certainty when the recall would occur.As Kotovitch thus hasno reasonable prospect of recall in the foreseeable future, we findthat she is ineligible to vote in the elections hereinbelow directed atthis time.12It therefore becomes unnecessary to consider the ap-propriateness of the professional unit sought by the Petitioner, asthere are currently no professional employees in the Employer'semploy who are eligible for inclusion in such unit.The Employer would exclude Eldon Schunk and Walter Sewellfrom the plant clerical unit in view of their unrelated duties as jani-tors.The Petitioner, admitting that they might more appropriatelyhave been included in the production and maintenance unit currentlyrepresented by Local 189 of the Petitioner's International, neverthelesscontends that, as they are currently excluded from that unit andwould otherwise be unrepresented, they should be included in theplant clerical unit.We find that, as Schunk, who primarily works inthe office area, and Sewell, who primarily works in the plant area, arethe only remaining employees who are currently unrepresented andwho would otherwise continue to be unrepresented, they together withthe plant clerical employees constitute a residual group.We shall,therefore, include them in the plant clerical unit herein.Accordingly, we find that the following groups of employees atthe Employer's Ferndale, Michigan, plant, excluding all other em-ployees and supervisors as defined in the Act, constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:(a)All office clerical employees.(b)All plant clerical employees including the janitors.(c)All technical employees.[Text of Direction of Elections omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Elections.12Higgins,Inc.,111NLRB 797.The Lindsay Wire Weaving CompanyandInternational Associ-ation of Machinists Lodge 1130,District 54, AFL-CIO, Peti-tioner.Case No. 8-RC-2708.August 7,1956DECISION AND ORDERUpona petition duly filed under Section 9 (c) of the NationalLabor RelationsAct, ahearing was held before Paul Weingarten,116 NLRB No. 67.